We are still of the opinion that the Gulf Company did not have to rely upon the quantum meruit for the price of transporting the timber prior to March, 1921, when the second contract became effective, as the letter of October 2, 1920, fixed the compensation. True, there was no express acceptance of the proposition as outlined in said letter, but the evidence rationally established an implied acceptance. It is suggested upon rehearing that we do not define the term "at cost plus 25 per cent.," as used in said letter, a point not discussed upon the original hearing, and the necessity of doing so did not therefore occur to the court. We wish to say, however, that the word "cost" has no hard and fast meaning, and is open to a fixation by the conditions under which the term is used and the surrounding circumstances. Here, the latter part of the letter refers to a statement which immediately follows the letter in the transcript, and which sets out items and estimates of cost, and shows the cancellation and elimination of certain items. It says, "We submit to you the cost of operation," etc., and it is evident the parties had in mind *Page 181 
this statement or memorandum when entering into the agreement, and the items there set out should only be included in ascertaining the cost of transportation. We cannot agree with counsel for appellee that this statement should not be looked to because the letter was upon the basis that the transportation was to be by boats or barges constructed under the terms thereof, and could not refer to other boats and barges. True, changing the boats may have affected some of the items, but we have held that the letter should be looked to as fixing the price, and, such being the case, it logically follows that the statement or memorandum therein referred to must be considered in connection therewith.
Rehearing denied upon direct and cross-appeal.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.